ORDER
On February 13, 2013, the Court suspended petitioner from the practice of law for nine (9) months, retroactive to April 18, *3642012, the date of his interim suspension, with conditions. In the Matter of DuPree, 401 S.C. 553, 737 S.E.2d 849 (2013).1 Petitioner now seeks reinstatement pursuant to Rule 33, RLDE, Rule 413, SCACR.
Since the Court heard argument on the parties’ Agreement for Discipline by Consent shortly before issuing the order of suspension2 and petitioner’s misconduct did not involve harm to clients, the Court decides this matter without referral to the Committee on Character and Fitness.3 See Rule 33(d), RLDE. Based on the petition and recent hearing, the Court finds petitioner has satisfied the conditions imposed by the order of suspension and the requirements for reinstatement, and hereby reinstates petitioner to the practice of law.
/s/Jean H. Toal, C.J.
/s/Donald W. Beatty, J.
/s/John W. Kittredge, J.
/s/Kaye G. Hearn, J.
' FOR THE COURT
PLEICONES, J. not participating.

. In the Matter of DuPree, 398 S.C. 111, 727 S.E.2d 739 (2012) (order placing petitioner on interim suspension).


. The oral argument included sworn testimony from petitioner and other individuals.


.Petitioner and the Office of Disciplinary Counsel were given the opportunity to express objections to this procedure. Both parties filed returns stating no objection to the procedure.